DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 
Claim 10 depends from claim 1 and recites the limitation “the second address includes a logical address associated with the second data but does not include an identifier of a block to which the second data is to be written”. Here it is noted that claim 1 recites the limitation that “the second write command requesting to write second data and specifying a second address using a second addressing method, the second addressing method being different from the first addressing method”, means the second addressing method is different than first addressing method recited in claim 1. According to claim 1, the first addressing method includes “a first logical address not including an identifier of the block” and claim 10 further defines “the second address includes a logical address but does not include an identifier of the block” which clearly indicates that the second write command is also same addressing method as the first addressing method. Thus, claim 10 fails to further limit the limitations of claim 1.
Claims directly or indirectly dependent on the rejected claims inherent the ambiguity set forth in claim 10 and thus rejected under same rationales as applied to claim 10 above.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sabol et al. (US 2015/0370700) and further in view of Gorobets et al. (US 2007/0143570) and Kanaujia et al. (US 2017/0123971).
As per claim 1, Sabol teaches a memory system connectable to a host (Sabol: fig. 1, items 102, 108), comprising: 
a nonvolatile memory (Sabol: fig. 2, items 206); and a controller electrically connected to the nonvolatile memory (Sabol: fig. 2, item 202) and configured to: 
in response to receiving a first write command from the host, the first write command requesting to write first data and specifying a first address using a first addressing method, the first address including a logical address associated with the first data but not including an identifier of a block to which the first data is to be written, write the first data to a first location of the nonvolatile memory (Sabol: par. [0003]: “The logical interface may allow a connected device to read and write data according to logical addressing scheme…The physical interface may allow access to specific physical storage locations, for example, to allow access to specific physical storage locations”; par. [0019]: “The storage device 102 provides both a physical interface and a logical interface for access to memory”; par. [0029]: “The logical interface 110 may allow command operations including read, write and trim”; par. [0040]: “the guest 104 initiates 
in response to receiving a first read command from the host, the first read command specifying the first address using the first addressing method, read the first data from the first location of the nonvolatile memory (Sabol: par. [0044]: “If the guest 104 attempts to read data from the logical address “x1234” before the write to non-volatile storage is complete”; here the host attempts write using logical address “x1234” and then attempts read data from logical address “x1234”); 
in response to receiving a second write command from the host, the second write command requesting to write second data and specifying a second address using a second addressing method, the second addressing method being different from the first addressing method, write the second data to a second location of the nonvolatile memory (as noted above, Sabol teaches reading, writing from/to storage device using physical addressing and logical addressing method where it is readily apparent that the second write command can be using a physical interface using physical address which is different from the first logical addressing method, also Kanaujia teaches uses of key value to access storage device (see explanation below)). 
Sabol expressly fails to teach in response to receiving a second read command from the host, the second read command specifying a third address using a third addressing method, the third addressing method being different from the first addressing method and the second addressing method, read the second data from the second location of the nonvolatile memory. Gorobets teaches storage device with 
As per claim 10, Sabol, Gorobets and Kanaujia teach wherein the nonvolatile memory includes a plurality of blocks, each of the plurality of blocks being a unit for an erase operation (Sabol: par. [0036]: the non-volatile storage device(s) 206 may be NAND flash chips, where it is known in the art that the NAND devices are partitioned into blocks and the blocks are unit of erasure), and the second address includes a logical address associated with the second data but does not include an identifier of a 
As per claim 14, Sabol, Gorobets and Kanaujia teach wherein the third address includes at least the identifier of the block to which the second data is written. As explained above, with respect to claim 1, Sabol teaches logical and physical addressing, Gorobets teaches logical and file addressing and Kanaujia teaches logical, physical and key value addressing and if the first addressing in claim 1 logical address, second addressing is key value and third addressing is physical and then the physical address can be considered as block identifier.
As per claim 15, Sabol, Gorobets and Kanaujia teach wherein the third address does not include the logical address associated with the second data. As explained with respect to claim 14, the third address is a physical address and therefore it is not logical address.
As per claim 16, Sabol, Gorobets and Kanaujia teach wherein the controller is further configured to write the logical address, which is associated with the second data, to the nonvolatile memory along with the second data. It is inherent to write the data to the address within the write request and also it is known to write the logical address with the block of data to maintain the logical to physical address mapping in the flash memories.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1, 2 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,552,336. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of patent ‘336 anticipates the claims of current application.
App. No. 16/725,094
U.S. Patent No. 10,552,336
1. A memory system connectable to a host, comprising: a nonvolatile memory; and 

a controller electrically connected to the nonvolatile memory and configured to: 



in response to receiving a first write command from the host, the first write command requesting to write first data and specifying a first address using a first addressing method, the first address including a logical address associated with the first data but not including an identifier of a block to which the first data is to be written, write the first data to a first location of the nonvolatile memory; 
in response to receiving a first read command from the host, the first read command specifying the first address using the first addressing method, read the first data from the first location of the nonvolatile memory; 
in response to receiving a second write command from the host, the second write command requesting to write second data and specifying a second address using a second addressing method, the second addressing method being different from the first addressing method, write the second data to a second location of the nonvolatile memory; and in response to receiving a second read command from the second read command specifying a third address using a third addressing method, the third addressing method being different from the first addressing method and the second addressing method, read the second data from the second location of the nonvolatile memory.

including plural blocks, each of the blocks including plural pages;  and 
a controller electrically connected to the nonvolatile memory and configured to 
control the nonvolatile memory, wherein the controller is configured: to manage 
plural regions obtained by logically dividing the nonvolatile memory, the 
plural regions including a first region and a second region, the first region 

designates a logical address associated with access target data and does not 
designate a physical address of the nonvolatile memory in which the access 
target data is stored, the second region being write accessed using a second 
addressing scheme where the host designates a logical address associated with access target data and a part of a physical address of the nonvolatile memory in which the access target data is stored, the second region being read 
accessed using a third addressing scheme where the host designates the physical address of the nonvolatile memory in which the access target data is stored;  
to receive a write request from the host;  when the received write request 
includes a first identifier indicative of the first region and the received 

write target data by a logical address associated with the write target data, 
to write the write target data to the nonvolatile memory, and to update a 
logical-to-physical address translation table such that the logical address 
designated by the received write request is mapped with a physical address of 
the nonvolatile memory in which the write target data is stored;  when the 
received write request includes a second identifier indicative of the second 
region and the received write request designates, using the second addressing 
scheme, an address of write target data by a logical address associated with 
the write target data and a part of a physical address of the nonvolatile 
memory in which the write target data is to be stored, to determine a physical 

write the write target data to the determined physical address of the 
nonvolatile memory;  to receive a read request from the host;  when the 
received read request includes the first identifier and the received read 
request designates, using the first addressing scheme, an address of read 
target data by a logical address associated with the read target data, to 
obtain a physical address corresponding to the logical address designated by 
the received read request from the logical-to-physical address translation 
table, and to read the read target data from the nonvolatile memory, based on 
the obtained physical address;  and when the received read request includes the 
second identifier and the received read request designates, using the third 
addressing scheme, an address of read target data by a physical address of the 
nonvolatile memory in which the read target data is stored to read the read 
target data from the nonvolatile memory, based on the physical address 
designated by the received read request.

.

Allowable Subject Matter
Claims 18-20 are allowed over prior arts of record.
Claims 3-5, 9, 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
For claim 18, prior arts of record Sabol, Gorobets and Kanaujia teach a memory system connectable to a host, comprising: a nonvolatile memory including a plurality of blocks, each of the plurality of blocks being a unit for an erase operation; and a controller electrically connected to the nonvolatile memory and configured to: in response to receiving a first write command from the host, the first write command requesting to write first data and specifying a logical address associated with the first data but not specifying an identifier of a block to which the first data is to be written, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited references teach addressing methods with key value storage and logical addresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138